

116 SRES 775 ATS: Designating September 30, 2020, as “Impact Aid Recognition Day” to recognize and celebrate the 70th anniversary of the establishment of the Impact Aid program.
U.S. Senate
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 775IN THE SENATE OF THE UNITED STATESNovember 17, 2020Mr. Crapo (for himself, Ms. Hirono, Mrs. Murray, Mr. Risch, Mr. Schumer, Mr. Inhofe, Ms. Cantwell, Mr. Cramer, Ms. Baldwin, Mr. Barrasso, Mr. Durbin, Mr. Cornyn, Mr. Kaine, Mr. Hoeven, Mr. Reed, Mr. Thune, Ms. Stabenow, Mr. Daines, Mr. Peters, Mrs. Feinstein, Mr. Tester, Mr. Booker, Mr. Blumenthal, Ms. Sinema, Mr. Brown, Ms. Duckworth, Mr. Whitehouse, Ms. Klobuchar, Ms. Smith, and Mr. Menendez) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 30, 2020, as Impact Aid Recognition Day to recognize and celebrate the 70th anniversary of the establishment of the Impact Aid program.Whereas September 30, 2020, marks the 70th anniversary of the date on which President Harry S Truman signed the Act of September 30, 1950 (commonly known as the Impact Aid Act) (64 Stat. 1100; chapter 1124), which established the Impact Aid program;Whereas the community served by the Impact Aid program considers the Impact Aid program to be the original Federal elementary and secondary education program;Whereas the Impact Aid program is administered by the Secretary of Education;Whereas the Impact Aid program reimburses local educational agencies for the loss of revenue and other costs associated with the presence of tax-exempt Federal property within the boundaries of those local educational agencies;Whereas payments under the Impact Aid program are dispersed directly to local educational agencies, which allocate those payments based on local context and needs to provide a quality education to the students served by those local educational agencies;Whereas, in 2020, nearly 880,000 children, including children of individuals in the uniformed services (as defined in section 101 of title 37, United States Code), children residing on Indian lands, children in low-rent public housing, and children of civilians working or living on Federal land, are federally connected children who are served by local educational agencies that are eligible for basic support payments under the Impact Aid program;Whereas there are 4,800,000 acres of federally owned land within the boundaries of local educational agencies for which those local educational agencies are eligible to receive Federal property payments under the Impact Aid program;Whereas, in fiscal year 2020, $1,486,112,000 will be provided under the Impact Aid program to more than 1,100 local educational agencies that together enroll more than 10,000,000 students;Whereas, in 1965, Congress passed the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), which amended the Act of September 30, 1950 (commonly known as the Impact Aid Act) (64 Stat. 1100; chapter 1124);Whereas, in 1994, Congress passed the Improving America’s Schools Act of 1994 (Public Law 103–382; 108 Stat. 3518), which repealed the Act of September 30, 1950 (commonly known as the Impact Aid Act) (64 Stat. 1100; chapter 1124), and codified the Impact Aid program in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);Whereas Congress has continued to demonstrate support for the Impact Aid program by reauthorizing that program 16 times between 1950 and 2020;Whereas, to formalize and energize the broad, bipartisan support for the Impact Aid program, the Senate Impact Aid Coalition was established in 1996 and the House Impact Aid Coalition was established in 1995; andWhereas the Federal obligation on which the Impact Aid program is based is the same in September 2020 as it was when the Impact Aid program was established 70 years before, in September 1950: Now, therefore, be itThat the Senate—(1)designates September 30, 2020, as Impact Aid Recognition Day to recognize the 70th anniversary of the establishment of the Impact Aid program; and(2)recognizes the importance of—(A)the Impact Aid program under title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.); and (B)the objective of that program to ensure that all children educated in federally impacted school districts receive a high-quality education and have access to the opportunities needed to reach their full potential. 